United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                          FOR THE FIFTH CIRCUIT                January 24, 2007
                         ______________________
                               No. 05-70042                Charles R. Fulbruge III
                         ______________________                    Clerk

                           JEFFERY LEE WOOD,

                                               Petitioner-Appellant,

                                versus

                  NATHANIEL QUARTERMAN, Director,
 Texas Department of Criminal Justice, Correctional Instituitions
                             Division,

                                                Respondent-Appellee.

           Appeal from the United States District Court
     for the Western District of Texas, San Antonio Division
                    Case No. 5:01-cv-00423-OLG
       ___________________________________________________
Before HIGGINBOTHAM, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

     Petitioner Jeffery Lee Wood, a Texas death row inmate, seeks

a Certificate of Appealability (“COA”) to appeal the district

court’s denial of his claim, asserted in his petition for relief

under 28 U.S.C. § 2254, that the definition of duress found in Texas

Penal Code § 8.05 violates the Equal Protection Clause of the U.S.

Constitution.1    Section 8.05 provides criminal defendants with an

     *
     Pursuant to 5th Cir. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5th Cir. R. 47.5.4.
     1
     Petitioner made a number of additional claims in his
section 2254 petition. The district court denied the petition in
its entirety, but granted petitioner a COA on his claims (1) that
the trial court violated his right to self-representation, under
Faretta v. California, 422 U.S. 806 (1975); and (2) that his
counsel provided ineffective assistance during the sentencing

                                  1
affirmative defense if they committed a crime because they were

“compelled to do so by threat of imminent death or serious bodily

injury.”     Tex. Penal Code Ann. § 8.05(a).           The statute further

provides that “[c]ompulsion within the meaning of this section

exists only if the force or threat of force would render a person

of reasonable firmness incapable of resisting the pressure.”             Id.

§ 8.05(c).      Wood argues that, because he is not a person of

reasonable firmness, the defense of duress is unavailable to him,

and that this disparate treatment of the “feeble minded” violates

the Equal Protection Clause.

      Wood is entitled to a COA on this claim only if he makes a

“substantial showing of the denial of a constitutional right.”            28

U.S.C. § 2253(c)(2). To make such a showing, Wood “must demonstrate

that reasonable jurists would find the district court’s assessment

of   the   constitutional   claims   debatable    or   wrong.”   Slack    v.

McDaniel, 529 U.S. 473, 484 (2000).        Wood has not approached the

required showing here.      First, his claim proceeds from the mistaken

premise that, because he is not a person of “reasonable firmness,”

he cannot assert the defense of duress.          But it is clear from the

statutory language that anyone, whether of reasonable firmness or

not, can assert the defense of duress if the claimed compulsion is

such that a person of reasonable firmness would be incapable of

resisting the pressure.       Thus, while Wood may be less capable of


phase of his trial. Petitioner’s appeal on those claims is
currently pending in this court.

                                     2
resisting pressure than others, he remains eligible to assert a

duress defense if the pressure exerted on him would have overcome

the will of a person of reasonable firmness.

     In any event, Wood’s claim also fails on its own terms.       A

state statute that does not distinguish among people on the basis

of a suspect classification “is presumed to be valid and will be

sustained if the classification drawn by the statute is rationally

related to a legitimate state interest.”   City of Cleburne, Tex. v.

Cleburne Living Ctr., 473 U.S. 432, 440 (1985).        There is no

shortage of rational reasons why the state of Texas might want to

define the defense of duress using an objective standard.        In

addition, the Model Penal Code and a significant number of states

similarly define duress by reference to an objective standard of

reasonable firmness, see 2 Wayne R. LaFave, Substantive Criminal Law

§ 9.7(b), at 81 (2d ed. 2003), yet Wood has not cited any cases in

which a court has found that a statutory duress defense violates the

Equal Protection Clause because it employs an objective standard.

Accordingly, we find that Wood has not made the showing necessary

for a COA on this claim, and Wood’s request for a COA is DENIED.




                                 3